DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 21, 2021, March 18, 2022 and June 16, 2022, comply with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 16, 19 and 20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Shen et al. (U.S. Patent Application Publication No. US 2020/0051260 A1) (hereafter referred to as “Shen”).  
With regard to claim 1, describes collecting multiple sample image groups through a shooting device, each sample image group including multiple frames of sample images with a same photographic sensitivity, and sample images in different sample image groups have different photographic sensitivities (refer for example to paragraphs [0006] and [0159]); acquiring a photographic sensitivity of each sample image group (refer for example to paragraphs [0101] and [0159]); determining a noise characterization image corresponding to each sample image group based on the photographic sensitivity (refer for example to paragraphs [0018] and [0159]); determining a training input image group and a target image which are associated with each sample image group, each training input image group including all or part of the sample images in a corresponding sample image group and a corresponding noise characterization image (refer for example to paragraph [0101]); constructing multiple training pairs having a training input image group and a corresponding target image (refer for example to paragraph [0019]); and training the image denoising model based on the multiple training pairs until the image denoising model converges (refer for example to paragraph [0020]).
With regard to claim 7, describes comprising collecting an image group to be processed including multiple continuous frames of images through a shooting device (refer for example to paragraphs [0006] and [0159]), and acquiring a photographic sensitivity of the image group to be processed (refer for example to paragraphs [0101] and [0159]); determining a noise characterization image corresponding to the image group to be processed based on the photographic sensitivity (refer for example to paragraphs [0018] and [0159]); inputting the image group to be processed and the noise characterization image to a multi-frame image denoising model trained through the training method recited in claim 1 (refer for example to paragraphs [0020] and [0085], and see Figure 1A, element 116); and outputting a target denoised image corresponding to the image group to be processed from the multi-frame image denoising model (see Figure 1A, element 118, and refer to paragraph [0079]).
With regard to claim 10, describes a processor and a memory that is configured to store instructions executable by the processor, wherein the processor (see Figure 9 and refer for example to paragraphs [0189] and [0190]) is configured to collect multiple sample image groups through a shooting device, each sample image group including multiple frames of sample images with a same photographic sensitivity, and sample images in different sample image groups have different photographic sensitivities (refer for example to paragraphs [0006] and [0159]); acquire a photographic sensitivity of each sample image group (refer for example to paragraphs [0101] and [0159]); determine a noise characterization image corresponding to each sample image group based on the photographic sensitivity (refer for example to paragraphs [0018] and [0159]); determine a training input image group and a target image which are associated with each sample image group, each training input image group including all or part of sample images in a corresponding sample image group and a corresponding noise characterization image (refer for example to paragraph [0101]); construct multiple training pairs, each training pair including a training input image group and a corresponding target image (refer for example to paragraph [0019]); and train the image denoising model based on the multiple training pairs until the image denoising model converges (refer for example to paragraph [0020]).
With regard to claim 16, describes a processor and a memory configured to store instructions executable by the processor, wherein the processor is configured to implement the method of claim 7 (see Figure 9 and refer for example to paragraphs [0189] and [0190]).
With regard to claim 19, describes a non-transitory computer-readable storage medium having stored executable instructions thereon that, when executed by a processor, implement the steps of the method of claim 1 (see Figure 9 and refer for example to paragraphs [0189] and [0190]).
As to claim 20, describes a non-transitory computer-readable storage medium having stored executable instructions thereon that, when executed by a processor, implement the steps of the method of claim 7 (see Figure 9 and refer for example to paragraphs [0189] and [0190]).


Allowable Subject Matter
Claims 2-6, 8-9, 11-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon, Chuang, and Xiao all disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
July 13, 2022